Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert D. Fish on 08/04/2021.
Claims 17 and 19 of the claims filed on 04/21/2021 has been amended as follows:
17.	The pet door system of claim 1, further comprising:
		a computing device 
		a network connected hub, wherein the computing device is connected to the network
			connected hub and the network connected hub is configured to:
		receive transmitted sensor data from the computing device;
		send the transmitted sensor data to a remote computer application;
		receive a user input from the remote computer application through the network 
			connected hub, wherein the user input is associated with one or more program
			instructions[[;]]
		
			
19.	The pet door system of claim 1, further comprising:
		a computing device 
		a network connected hub, wherein the computing device is connected to the network 

		receive a user input from the remote computer application through the network 
			connected hub, wherein the user input is associated with one or more program 
			instructions[[;]]
		
			. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a proximity sensor configured to detect a proximity of the pet to the pet door; and program instruction to store data associated with at least one pet door event; program instruction to receive one or more user-submitted program instructions, wherein the one or more user-submitted program instructions include on or more dependent triggers that control operation of the speaker, optical sensor, the microphone, and the door motivator in response to one or more detected events, and wherein the detected event at least includes a detection of the pet within a threshold proximity to the door. By contrast, Huffhines (US 20160198685 A1) as modified by Noblitt (US 20080036611 A1) discloses a pet door system comprising: a speaker emitting sounds in response to a first trigger, the first trigger is at least a local trigger and/or a remote trigger; an optical sensor for detecting a visual presence of a pet within a threshold of the pet door; a microphone for detecting sounds within a threshold of the pet door; a door motivator configured to one the pet door in response to the optical sensor and/or the microphone detecting a pet entering a threshold area of the pet door; a computer processor; and program instructions stored on a computer readable storage device for execution by at the computer processor; parameters stored on the computer processor for determining when the pet door should be opened which is based on data transmitted from a remote . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619